Case 2:17-cv-07639-SJO-KS Document 654 Filed 01/21/20 Page 1 of 13 Page ID #:29443



     1 Morgan Chu (SBN 70446)
       mchu@irell.com
     2 Alan J. Heinrich (SBN 212782)
       aheinrich@irell.com
     3 C. Maclain Wells (SBN 221609)
       mwells@irell.com
     4 Elizabeth C. Tuan (SBN 295020)
       etuan@irell.com
     5 IRELL & MANELLA LLP
       1800 Avenue of the Stars, Suite 900
     6 Los Angeles, California 90067-4276
       Telephone: (310) 277-1010
     7 Facsimile: (310) 203-7199
    8 Andrea W. Jeffries (SBN 183408)
      ajeffries@jonesday.com
    9 Luke J. Burton (SBN 301247)
      lburton@jonesday.com
   10 JONES DAY
      555 South Flower Street, Fiftieth Floor
   11 Los Angeles, CA 90071
      Telephone: (213) 489-3939
   12 Facsimile:    (213) 243-2539
   13 [List of counsel continues on next page]
   14 Attorneys for Plaintiffs
      JUNO THERAPEUTICS, INC., MEMORIAL
   15 SLOAN KETTERING CANCER CENTER,
      and SLOAN KETTERING INSTITUTE FOR
   16 CANCER RESEARCH
   17
   18                        UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
   19                             WESTERN DIVISION
   20
        JUNO THERAPEUTICS, INC., et al.,         Case No. 2:17-cv-07639-SJO-KSx
   21
                    Plaintiffs,                  PLAINTIFFS’ NOTICE AND
   22                                            APPLICATION TO FILE
              v.                                 DOCUMENTS UNDER SEAL IN
   23                                            CONNECTION WITH PLAINTIFFS’
        KITE PHARMA, INC.,                       CONSOLIDATED POST-TRIAL
   24                                            MOTION
                    Defendant.                   Hon. S. James Otero
   25
   26
   27
        AND RELATED COUNTERCLAIMS
   28
                                                             PLAINTIFFS’ NOTICE AND APPLICATION TO FILE
                                                                                DOCUMENTS UNDER SEAL
                                                                              Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 654 Filed 01/21/20 Page 2 of 13 Page ID #:29444



     1 Rebecca Carson (SBN 254105)
       rcarson@irell.com
     2 Ingrid M. H. Petersen (SBN 313927)
       ipetersen@irell.com
     3 IRELL & MANELLA LLP
       840 Newport Center Drive, Suite 400
     4 Newport Beach, CA 92660
       Telephone: (949) 760-0991
     5 Facsimile: (949) 760-5200
    6 Christopher J. Harnett (Pro Hac Vice)
      charnett@jonesday.com
    7 Sarah A. Geers (Pro Hac Vice)
      sgeers@jonesday.com
    8 Kevin V. McCarthy (Pro Hac Vice)
      kmccarthy@jonesday.com
    9 JONES DAY
      250 Vesey Street
   10 New York, NY 10281-1047
      Telephone: (212) 326-3939
   11 Facsimile: (212) 755-7306
   12 Jennifer L. Swize (Pro Hac Vice)
      jswize@jonesday.com
   13 JONES DAY
      51 Louisiana Avenue, N.W.
   14 Washington, DC 20001-2113
      Telephone: (202) 879-3939
   15 Facsimile: (202) 626-1700
   16 John M. Michalik (Pro Hac Vice)
      jmichalik@jonesday.com
   17 JONES DAY
      77 West Wacker Drive, Suite 3500
   18 Chicago, IL 60601-1692
      Telephone: (312) 782-3939
   19 Facsimile: (312) 782-8585
   20 Attorneys for Plaintiffs
      JUNO THERAPEUTICS, INC., MEMORIAL
   21 SLOAN KETTERING CANCER CENTER,
      and SLOAN KETTERING INSTITUTE FOR
   22 CANCER RESEARCH
   23
   24
   25
   26
   27
   28
                                                          PLAINTIFFS’ NOTICE AND APPLICATION TO FILE
                                                                             DOCUMENTS UNDER SEAL
                                                                           Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 654 Filed 01/21/20 Page 3 of 13 Page ID #:29445



     1        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
     2        PLEASE TAKE NOTICE THAT pursuant to Civil Local Rule 79-5,
     3 Plaintiffs Juno Therapeutics, Inc. and Sloan Kettering Institute for Cancer Research
     4 (collectively, “Plaintiffs”) apply to this Court for an order permitting the filing under
     5 seal of the following documents in connection with Plaintiffs’ Consolidated Post-Trial
     6 Motion: (1) Exhibit I to the January 21, 2020 Declaration of Ryan Sullivan, Ph. D.
     7 (“Sullivan Post-Trial Declaration”); and (2) Exhibit J to the Sullivan Post-Trial
     8 Declaration. The Sullivan Post-Trial Declaration is Exhibit 2 to the Declaration of
     9 Andrea W. Jeffries in Support of Plaintiffs’ Consolidated Post-Trial Motion (“Jeffries
   10 Post-Trial Declaration”).
   11         Pursuant to L.R. 79-5 and Section 31(e) of the Court’s Civil Standing Order,
   12 Plaintiffs also request leave to conditionally file under seal the following documents:
   13 (A) the yellow-highlighted portions of Plaintiffs’ Memorandum of Points and
   14 Authorities in Support of Plaintiffs’ Consolidated Post-Trial Motion (“Plaintiffs’
   15 Post-Trial Brief”); (B) the yellow-highlighted portions of Plaintiffs’ [Proposed] Final
   16 Judgment; (C) the yellow-highlighted portions of Plaintiffs’ Amended Local Rule 58-
   17 7 Memorandum Regarding Post-Judgment Interest; (D) the yellow-highlighted
   18 portions of the Sullivan Post-Trial Declaration (Exhibit 2 to the Jeffries Post-Trial
   19 Declaration); (E) Exhibits 1, 3, 7-12, 14, 18, 19, and 21 to the Jeffries Post-Trial
   20 Declaration; and (F) Exhibits K, Q, R, S, T, U, W, X, and AA to the Sullivan Post-
   21 Trial Declaration. Defendant Kite Pharma, Inc. (“Kite”) has informed Plaintiffs that
   22 they intend to move to seal this information. Plaintiffs disagree that Exhibits 3, 7-12,
   23 14, 18, 19, and 21 to the Jeffries Post-Trial Declaration should be filed under seal,
   24 given that they are all admitted trial exhibits that were used during the public portion
   25 of trial with no request to seal. Plaintiffs nonetheless file these admitted trial exhibits
   26 conditionally under seal at Kite’s insistence.
   27         This Notice and Application is based on the fact that compelling reasons
   28 support sealing documents (1)–(2) identified above, which contain confidential
                                                                  PLAINTIFFS’ NOTICE AND APPLICATION TO FILE
                                                                                     DOCUMENTS UNDER SEAL
                                                -1-                                Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 654 Filed 01/21/20 Page 4 of 13 Page ID #:29446



     1 information of Plaintiffs, designated when possible as “Attorneys’ Eyes Only
     2 Information” under the Protective Order. This Notice and Application is also based
     3 on the fact that Kite has informed Plaintiffs they intend to move to seal documents
     4 (A)–(F) identified above.
     5        This application is based upon this Notice and the following Application,
     6 together with any oral argument and other supplemental evidence furnished to and
     7 taken into consideration by the Court.
     8
     9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                             PLAINTIFFS’ NOTICE AND APPLICATION TO FILE
                                                                                DOCUMENTS UNDER SEAL
                                                -2-                           Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 654 Filed 01/21/20 Page 5 of 13 Page ID #:29447



     1 Dated: January 21, 2020              Respectfully submitted,
     2
                                       By: /s/ Kevin V. McCarthy
     3
                                           Andrea W. Jeffries (SBN 183408)
     4                                     Luke J. Burton (SBN 301247)
                                           JONES DAY
     5                                     555 South Flower Street, Fiftieth Floor
                                           Los Angeles, CA 90071
     6                                     Telephone:(213) 489-3939
     7                                     Facsimile: (213) 243-2539
     8                                      Morgan Chu (SBN 70446)
                                            Alan J. Heinrich (SBN 212782)
     9                                      C. Maclain Wells (SBN 221609)
   10                                       Elizabeth C. Tuan (SBN 295020)
                                            IRELL & MANELLA LLP
   11                                       1800 Avenue of the Stars, Suite 900
                                            Los Angeles, California 90067-4276
   12                                       Telephone:(310) 277-1010
                                            Facsimile: (310) 203-7199
   13
   14                                       Rebecca Carson (SBN 254105)
                                            Ingrid M. H. Petersen (SBN 313927)
   15                                       IRELL & MANELLA LLP
                                            840 Newport Center Drive, Suite 400
   16                                       Newport Beach, CA 92660
   17                                       Telephone:(949) 760-0991
                                            Facsimile: (949) 760-5200
   18
                                            Christopher J. Harnett (Pro Hac Vice)
   19                                       Sarah A. Geers (Pro Hac Vice)
                                            Kevin V. McCarthy (Pro Hac Vice)
   20                                       JONES DAY
   21                                       250 Vesey Street
                                            New York, NY 10281
   22                                       Telephone:(212) 326-3939
                                            Facsimile: (212) 755-7306
   23
   24
   25
   26
   27
   28
                                                           PLAINTIFFS’ NOTICE AND APPLICATION TO FILE
                                                                              DOCUMENTS UNDER SEAL
                                           -3-                              Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 654 Filed 01/21/20 Page 6 of 13 Page ID #:29448



     1                                      Jennifer L. Swize (Pro Hac Vice)
                                            JONES DAY
     2                                      51 Louisiana Avenue, N.W.
     3                                      Washington, DC 20001-2113
                                            Telephone: (202) 879-3939
     4                                      Facsimile: (202) 626-1700
     5                                      John M. Michalik (Pro Hac Vice)
                                            JONES DAY
     6                                      77 West Wacker Drive, Suite 3500
     7                                      Chicago, IL 60601-1692
                                            Telephone: (312) 782-3939
     8                                      Facsimile: (312) 782-8585
     9                                      Attorneys for Plaintiffs
   10                                       Juno Therapeutics, Inc., Memorial Sloan
                                            Kettering Cancer Center, and Sloan
   11                                       Kettering Institute for Cancer Research
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                          PLAINTIFFS’ NOTICE AND APPLICATION TO FILE
                                                                             DOCUMENTS UNDER SEAL
                                           -4-                             Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 654 Filed 01/21/20 Page 7 of 13 Page ID #:29449



     1                                    APPLICATION
     2        For the reasons stated below, Plaintiffs seek an Order permitting Plaintiffs to
     3 file, in connection with their Consolidated Post-Trial Motion, the following
     4 documents under seal pursuant to Civil Local Rule 79-5:
     5        (1)   Exhibit I to the Sullivan Post-Trial Declaration; and
     6        (2)   Exhibit J to the Sullivan Post-Trial Declaration,
     7        For the reasons stated below, Plaintiffs further seek an Order permitting
     8 Plaintiffs to conditionally file, in connection with their Consolidated Post-Trial
     9 Motion, the following documents under seal pursuant to Civil Local Rule 79-5 and
   10 Section 31(e) of the Court’s Civil Standing Order:
   11         (A)   the yellow-highlighted portions of Plaintiffs’ Post-Trial Brief;
   12         (B)   the yellow-highlighted portions of Plaintiffs’ [Proposed] Final
   13               Judgment;
   14         (C)   the yellow-highlighted portions of Plaintiffs’ Amended Local Rule 58-7
   15               Memorandum Regarding Post-Judgment Interest;
   16         (D)   the yellow-highlighted portions of the Sullivan Post-Trial Declaration
   17               (Exhibit 2 to the Jeffries Post-Trial Declaration);
   18         (E)   Exhibits 1, 3, 7-12, 14, 18, 19, and 21 to the Jeffries Post-Trial
   19               Declaration; and
   20         (F)   Exhibits K, Q, R, S, T, U, W, X, and AA to the Sullivan Post-Trial
   21               Declaration.
   22         Plaintiffs disagree that Exhibits 3, 7-12, 14, 18, 19, and 21 to the Jeffries Post-
   23 Trial Declaration should be filed under seal, given that they are all admitted trial
   24 exhibits that were used during the public portion of trial with no request to seal.
   25 Plaintiffs nonetheless file these admitted trial exhibits conditionally under seal at
   26 Kite’s insistence.
   27
   28
                                                                  PLAINTIFFS’ NOTICE AND APPLICATION TO FILE
                                                                                     DOCUMENTS UNDER SEAL
                                                -5-                                Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 654 Filed 01/21/20 Page 8 of 13 Page ID #:29450



     1        1.     Applicable Law
     2        “[A]ccess to judicial records is not absolute.” Kamakana v. City & Cty. of
     3 Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006); cf. Nixon v. Warner Commc’ns, Inc.,
     4 435 U.S. 589, 598 (1978).
     5        Compelling reasons exist to seal judicial records when “court files might have
     6 become a vehicle for improper purposes, such as the use of records to gratify private
     7 spite, promote public scandal, circulate libelous statements, or release trade secrets.”
     8 In re Midland Nat. Life Ins. Co. Annuity Sales Practices Litig., 686 F.3d 1115, 1120
     9 (9th Cir. 2012) (citation and quotation omitted).
   10         A “trade secret may consist of any formula, pattern, device or compilation of
   11 information which is used in one’s business, and which gives him an opportunity to
   12 obtain an advantage over competitors who do not know or use it.” In re Elec. Arts,
   13 Inc., 298 F. App’x 568, 569 (9th Cir. 2008) (quoting Restatement of Torts § 757
   14 cmt. b) (finding that a licensing agreement that includes pricing terms, royalty rates,
   15 and guaranteed minimum payment terms “plainly falls within the definition of ‘trade
   16 secrets”).
   17         Courts have concluded that confidential prices, licenses, or financial
   18 information are worthy of sealing. See Apple Inc. v. Samsung Elecs. Co., 727 F.3d
   19 1214, 1225 (Fed. Cir. 2013) (sealing “profit, cost, and margin data, [which] could give
   20 the suppliers an advantage in contract negotiations, which they could use to extract
   21 price increases for components”); Polaris Innovations Ltd. v. Kingston Tech. Co.,
   22 Inc., 2017 WL 2806897, at *7 (C.D. Cal. Mar. 30, 2017) (“The paradigmatic examples
   23 of trade secrets are research and development information, business strategies, and
   24 projections.”)
   25         Moreover, courts have found that confidential information related to drug
   26 development, testing, and regulation is worthy of sealing. See In re Incretin-Based
   27 Therapies Prod. Liab. Litig., 2015 WL 11658712, at *3 (S.D. Cal. Nov. 18, 2015)
   28 (sealing communications with the FDA, scientific data, and evaluations because there
                                                                 PLAINTIFFS’ NOTICE AND APPLICATION TO FILE
                                                                                    DOCUMENTS UNDER SEAL
                                                -6-                               Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 654 Filed 01/21/20 Page 9 of 13 Page ID #:29451



     1 would be “a significant risk of confusion to the public if disclosed” in this context);
     2 United States ex rel. Ruhe v. Masimo Corp., 2013 WL 12131173, at *2 (C.D. Cal.
     3 Aug. 26, 2013) (finding that “compelling reasons” existed for sealing documents
     4 disclosing clinical testing, calibration, design of devices, non-public data submitted
     5 to the FDA, and non-public records submitted to the FDA because “this non-public
     6 information and data is confidential, proprietary, and competitively valuable” and
     7 “[t]he applications to seal are also narrowly tailored to target only the confidential
     8 information, requesting redaction of only certain paragraphs and pages within
     9 exhibits”).
   10         Compelling reasons exist here to seal the above-mentioned documents that
   11 contain Plaintiffs’ confidential information. Compelling reasons also exists here to
   12 conditionally seal the above-mentioned documents for which Kite has informed
   13 Plaintiffs it intends to move to seal.
   14         2.     Argument
   15         Exhibit I to the Sullivan Declaration is the April 26, 2019 expert report of Dr.
   16 Ryan Sullivan, which has been designated as “ATTORNEYS’ EYES ONLY
   17 INFORMATION.” Dr. Sullivan’s report refers to confidential information, including
   18 non-public, proprietary information relating to Plaintiffs’ business practices,
   19 including but not limited to Plaintiffs’ clinical development practices and Plaintiffs’
   20 licensing practices and confidential financial information.            This document thus
   21 includes sensitive material, and public disclosure of the document would create a
   22 substantial risk of serious harm to Plaintiffs.
   23         Exhibit J to the Sullivan Declaration is a Juno Excel workbook entitled “Maple
   24 Company Model v12.29.17” (the “Project Maple Workbook,” produced at
   25 JUNO016712305), which has been designated as “ATTORNEYS’ EYES ONLY
   26 INFORMATION.” The Project Maple Workbook refers to confidential information,
   27 including non-public, proprietary information relating to Plaintiffs’ business
   28 practices, including but not limited to Plaintiffs’ highly confidential financial
                                                                PLAINTIFFS’ NOTICE AND APPLICATION TO FILE
                                                                                   DOCUMENTS UNDER SEAL
                                               -7-                               Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 654 Filed 01/21/20 Page 10 of 13 Page ID
                                 #:29452


 1 information. This document thus includes sensitive material, and public disclosure of
 2 the document would create a substantial risk of serious harm to Plaintiffs.
 3         Moreover, Kite has informed Plaintiffs that they intend to move seal the
 4 following information: (A) the yellow-highlighted portions of Plaintiffs’ Post-Trial
 5 Brief; (B) the yellow-highlighted portions of Plaintiffs’ [Proposed] Final Judgment;
 6 (C) the yellow-highlighted portions of Plaintiffs’ Amended Local Rule 58-7
 7 Memorandum Regarding Post-Judgment Interest; (D) the yellow-highlighted portions
 8 of the Sullivan Post-Trial Declaration (Exhibit 2 to the Jeffries Post-Trial
 9 Declaration); (E) Exhibits 1, 3, 7-12, 14, 18, 19, and 21 to the Jeffries Post-Trial
10 Declaration; and (F) Exhibits K, Q, R, S, T, U, W, X, and AA to the Sullivan Post-
11 Trial Declaration. Plaintiffs disagree that Exhibits 3, 7-12, 14, 18, 19, and 21 to the
12 Jeffries Post-Trial Declaration should be filed under seal, given that they are all
13 admitted trial exhibits that were used during the public portion of trial with no request
14 to seal. Plaintiffs nonetheless file these admitted trial exhibits conditionally under seal
15 at Kite’s insistence.
16         For the foregoing reasons, Plaintiffs therefore respectfully request that this
17 Court issue an order, pursuant to Civil Local Rule 79-5 and Section 31(e) of the
18 Court’s Civil Standing Order, permitting the filing under seal of the aforementioned
19 documents.
20
21
22
23
24
25
26
27
28
                                                               PLAINTIFFS’ NOTICE AND APPLICATION TO FILE
                                                                                  DOCUMENTS UNDER SEAL
                                             -8-                                Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 654 Filed 01/21/20 Page 11 of 13 Page ID
                                 #:29453


 1 Dated: January 21, 2020              Respectfully submitted,
 2
                                    By: /s/ Kevin V. McCarthy
 3
                                       Andrea W. Jeffries (SBN 183408)
 4                                     Luke J. Burton (SBN 301247)
                                       JONES DAY
 5                                     555 South Flower Street, Fiftieth Floor
                                       Los Angeles, CA 90071
 6                                     Telephone:(213) 489-3939
 7                                     Facsimile: (213) 243-2539
 8                                      Morgan Chu (SBN 70446)
                                        Alan J. Heinrich (SBN 212782)
 9                                      C. Maclain Wells (SBN 221609)
10                                      Elizabeth C. Tuan (SBN 295020)
                                        IRELL & MANELLA LLP
11                                      1800 Avenue of the Stars, Suite 900
                                        Los Angeles, California 90067-4276
12                                      Telephone:(310) 277-1010
                                        Facsimile: (310) 203-7199
13
14                                      Rebecca Carson (SBN 254105)
                                        Ingrid M. H. Petersen (SBN 313927)
15                                      IRELL & MANELLA LLP
                                        840 Newport Center Drive, Suite 400
16                                      Newport Beach, CA 92660
17                                      Telephone:(949) 760-0991
                                        Facsimile: (949) 760-5200
18
                                        Christopher J. Harnett (Pro Hac Vice)
19                                      Sarah A. Geers (Pro Hac Vice)
                                        Kevin V. McCarthy (Pro Hac Vice)
20                                      JONES DAY
21                                      250 Vesey Street
                                        New York, NY 10281
22                                      Telephone:(212) 326-3939
                                        Facsimile: (212) 755-7306
23
24
25
26
27
28
                                                       PLAINTIFFS’ NOTICE AND APPLICATION TO FILE
                                                                          DOCUMENTS UNDER SEAL
                                       -9-                              Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 654 Filed 01/21/20 Page 12 of 13 Page ID
                                 #:29454


 1                                      Jennifer L. Swize (Pro Hac Vice)
                                        JONES DAY
 2                                      51 Louisiana Avenue, N.W.
 3                                      Washington, DC 20001-2113
                                        Telephone: (202) 879-3939
 4                                      Facsimile: (202) 626-1700
 5                                      John M. Michalik (Pro Hac Vice)
                                        JONES DAY
 6                                      77 West Wacker Drive, Suite 3500
 7                                      Chicago, IL 60601-1692
                                        Telephone: (312) 782-3939
 8                                      Facsimile: (312) 782-8585
 9                                      Attorneys for Plaintiffs
10                                      Juno Therapeutics, Inc., Memorial Sloan
                                        Kettering Cancer Center, and Sloan
11                                      Kettering Institute for Cancer Research
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      PLAINTIFFS’ NOTICE AND APPLICATION TO FILE
                                                                         DOCUMENTS UNDER SEAL
                                       -10-                            Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 654 Filed 01/21/20 Page 13 of 13 Page ID
                                 #:29455


 1                            CERTIFICATE OF SERVICE
 2        A copy of the foregoing document was electronically filed with the Court this
 3 21st day of January, 2020. Notice of this filing will be sent by operation of the
 4 Court’s electronic filing system. Parties may access this filing through the Court’s
 5 system.
 6                                                 /s/ Kevin V. McCarthy
                                                  Andrea W. Jeffries
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                            PLAINTIFFS’ NOTICE AND APPLICATION TO FILE
                                                                               DOCUMENTS UNDER SEAL
                                          -11-                               Case No. 2:17-cv-07639-SJO-KSx
